Title: From George Washington to Major General Horatio Gates, 12 August 1780
From: Washington, George
To: Gates, Horatio


					
						Sir
						Head Quarters Orange Town 12th Augt 1780.
					
					Nothing material has occurred since my last of the 8th: We are impatiently waiting the arrival of the second division of the French Fleet and Army, upon which the commencement of our operations in a great measure intirely depends. In mine of the 18th July I desired you to make frequent communications of the situation of affairs to the Southward—I cannot forbear repeating my wish on this subject, as circumstances may require a sudden alteration of our present plans; and should the transference of the whole or a part of the force of our Allies to the southward be deemed eligible, it will be necessary that we should be acquainted before hand with your strength—expectations and resources—and with the number—position and circumstances of the Enemy. You may depend upon every intelligence from me, which can in any way affect or be interesting to the operations in your quarter.
					I have taken the opportunity of writing by Colo. Kosciusko, with whom I part reluctantly, as I have experienced great satisfaction from

his general conduct, and particularly from the attention and zeal with which he has prosecuted the Works committed to his charge at West point. I am Sir Your most obt and humble Servt
					
						Go: Washington
					
				